TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00751-CV





In the Matter of F. F.








FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 154,814-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING





PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.


Before Justices Powers, Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:   February 14, 1996
Do Not Publish